19-01340-mg     Doc 14     Filed 02/11/20 Entered 02/11/20 14:48:59   Main Document
                                        Pg 1 of 12



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

   In re:                                         FOR PUBLICATION

             FYRE FESTIVAL LLC,                   Chapter 7

                                                  Case No. 17-11883 (MG)
                                  Debtor.



    GREGORY M. MESSER, as Chapter 7
    Trustee of the Estate of Fyre Festival LLC,

                                  Plaintiff,

                      v.                          Adv. Pro. Case No. 19-01340 (MG)

    FYRE MEDIA INC., and WILLIAM Z.
    McFARLAND, a/k/a Billy McFarland,

                                  Defendants.


            MEMORANDUM OPINION GRANTING TRUSTEE’S MOTION FOR
                   ENTRY OF A DEFAULT JUDGMENT

  A P P E A R A N C E S:

  KLESTADT WINTERS JURELLER
  SOUTHARD & STEVENS, LLP
  Special Litigation Counsel to Gregory M.
  Messer, Chapter 7 Trustee of the Estate of
  Fyre Festival LLC
  200 West 41st Street, 17th Floor
  New York, NY 10036-7023
  By: Fred Stevens, Esq.
      Lauren C. Kiss, Esq.
      Christopher J. Reilly, Esq.
19-01340-mg       Doc 14      Filed 02/11/20 Entered 02/11/20 14:48:59                    Main Document
                                           Pg 2 of 12



  MARTIN GLENN
  UNITED STATES BANKRUPTCY JUDGE

          Pending before the Court is a motion by Gregory M. Messer (“Messer” or the

  “Trustee”) as chapter 7 trustee of the estate of Fyre Festival LLC (“Fyre Festival” or the

  “Debtor”), plaintiff in this adversary proceeding, seeking an order (a) declaring that (i)

  the funds raised for and by Fyre Festival were property of Fyre Festival, and (ii) the

  Trustee has the exclusive right to pursue the avoidance of any transfers of those funds by

  Fyre Media Inc. (“Fyre Media”) or William Z. McFarland, a/k/a Billy McFarland

  (“McFarland,” and together with Fyre Media, the “Defendants”) for the benefit of Fyre

  Festival’s bankruptcy estate, and (b) directing the entry of a default judgment against

  Defendants in the amounts discussed below. (“Motion,” ECF Doc. # 12; “Proposed

  Order,” id., Ex. B; “Judgment,” id., Ex. C.) The Trustee submitted an affidavit of Fred

  Stevens, Esq. (“Stevens Affidavit”), in support of the Motion. (Motion, Ex. A.)

          For the reasons explained below, the Court grants the Motion. A separate Order

  (in the form submitted by the Trustee’s counsel) will be entered granting the relief

  requested by the Trustee and directing the entry of a default judgment for the amounts of

  liquidated claims as set forth below, and without prejudice to additional judgments on

  unliquidated claims. A separate judgment will be entered against Defendants Fyre Media

  and McFarland, jointly and severally, in the amount of $10,993,267.51, and, additionally,

  against Defendant Fyre Media in the amount of $3,422,079.12 (collectively, the

  “Liquidated Claims”).1


  1
           The Liquidated Claims include: Claim No. 1 (Declaratory Judgment – Property of the Estate – 11
  U.S.C. § 541); Claim No. 2 (Fraudulent Conveyance – Actual Fraud – 11 U.S.C. §§ 544(b), 548(a)(1)(A)
  and 550; and NYDCL (as defined below) § 276); and Claim No. 4 (Declaratory Judgment – Exclusive
  Right to Pursue any Avoidance of Festival Funds Transfers). (Motion at 3 n. 3; “Complaint,” ECF Doc. #
  1.)


                                                     2
19-01340-mg      Doc 14      Filed 02/11/20 Entered 02/11/20 14:48:59           Main Document
                                          Pg 3 of 12



                                       I.    BACKGROUND

          A.      General Background

          On July 7, 2017 (the “Petition Date”), an involuntary petition under chapter 7 of

  the Bankruptcy Code was filed against the Debtor by John Nemeth, Raul Jimenez and

  Andrew Newman. (Motion ¶ 1.) On August 29, 2017, the Court entered the order for

  relief in the Debtor’s case. (Id. ¶ 2.) On or around August 31, 2017, Messer was

  appointed interim trustee of the Debtor’s estate. On or about November 17, 2017,

  Messer presided over the first meeting of creditors pursuant to section 341(a) of the

  Bankruptcy Code and became the permanent trustee. (Id. ¶ 4.) On December 13, 2017,

  the Court entered an order designating McFarland as the person responsible for

  performing the Debtor’s duties under the Bankruptcy Code. (Id. ¶ 3.) To date,

  McFarland has not filed the required bankruptcy schedules or statement of financial

  affairs, or testified at a meeting of creditors. (Id.)

          On August 28, 2019, the Trustee filed the Complaint against the Defendants

  seeking, inter alia, declaratory relief, the avoidance and recovery of certain fraudulent

  transfers and related relief, including payment of attorneys’ fees and costs, and damages

  for breach of fiduciary duties. (Motion ¶ 9; Complaint.) On August 30, 2019, the Clerk

  of the Court issued a summons requiring the Defendants to appear in this action.

  (“Summons,” ECF Doc. # 3.) On September 5, 2019, the Summons and Complaint were

  personally served upon Fyre Media by first class mail at the address designated by Fyre

  Media with the New York State Department of State for the service of legal process.

  (Motion ¶ 11 (citing Stevens Affidavit ¶ 5).) The Affidavit of Service attesting to the

  proper service of the Summons and Complaint upon Fyre Media was filed. (ECF Doc. #




                                                  3
19-01340-mg     Doc 14     Filed 02/11/20 Entered 02/11/20 14:48:59             Main Document
                                        Pg 4 of 12



  4.) In addition, on September 10, 2019, the Summons and Complaint were served upon

  Fyre Media by first class mail by serving McFarland at his address at FCI Otisville,

  Federal Correctional Institution, where he was incarcerated at the time of service.

  (Motion ¶¶ 11–12.) A Certificate of Service attesting to the additional service of the

  Summons and Complaint was filed. (ECF Doc. # 5.) An Affidavit of Service attesting to

  the proper service of the Summons and Complaint against McFarland was filed. (ECF

  Doc. # 4.)

         The Defendants did not timely respond to the Complaint. (Motion ¶ 17.) In a

  September 14, 2019 letter to the Trustee’s counsel, McFarland acknowledged receipt of

  the Summons and Complaint, accepted responsibility for repaying “every dollar owed to

  investors and ticket holders,” and expressed his willingness to “do whatever [he] can to

  help and/or provide the least amount of friction for [the Trustee], creditors, and the

  [C]ourt.” (Id. (citing Stevens Affidavit ¶ 13).) Accordingly, the Trustee argues that

  Defendants have defaulted on their obligation to respond to the Summons and Complaint,

  and consented to the entry of judgments. (Id.) On October 16, 2019, the Clerk of the

  Court entered certificates of default against the Defendants. (ECF Doc. ## 8, 9.)

         The Trustee seeks entry of a default judgment pursuant to Federal Rule of

  Bankruptcy Procedure 7055(b)(2).

         B.      The Trustee’s Motion for Entry of the Proposed Order and Judgment

         First, the Trustee seeks entry of an order declaring that the funds raised for and by

  Fyre Festival were property of Fyre Festival. (Motion ¶ 28; Proposed Order.) The

  Motion states that Fyre Festival maintained only two financial accounts, which were

  escrow accounts maintained at First Western Trust Bank for the benefit of an air travel




                                                4
19-01340-mg     Doc 14        Filed 02/11/20 Entered 02/11/20 14:48:59         Main Document
                                           Pg 5 of 12



  vendor (the “Air Travel Accounts”). (Id. ¶ 23.) The Air Travel Accounts were

  established and used exclusively in connection with the booking of and payment for

  flights, a requirement of the Federal Aviation Administration. (Id.) The Air Travel

  Accounts were funded with at least $1.8 million in Festival Funds (defined below),

  including three transfers identified by the Trustee in the Motion—$1.22 million from

  McFarland that he received from Fyre Media; $313,000 from Fyre Media; and $240,000

  from an alleged defrauded investor, Carola Jain. (Id. ¶ 24.)

         All other funds raised and expended by Fyre Festival were deposited into and

  disbursed directly from accounts maintained by Fyre Media and McFarland. (Id. ¶ 25.)

  Not less than $14,415,346 of Fyre Festival’s funds (together with any funds borrowed by,

  invested in, received for the account of, or otherwise belonging to Fyre Festival, the

  “Festival Funds”) were transferred to, deposited into and disbursed from Fyre Media’s

  bank accounts. (Id. ¶ 26 (citing “Festival to Media Transfers,” Complaint, Ex. A).) The

  Festival to Media Transfers include $10,471,000 in transfers by investors in and lenders

  to Fyre Festival, $1,404,531.86 in revenues from ticket purchasers, $1,500,000 from a

  company that paid for advance ticket sales, and $1,039,814.77 from ticket purchasers for

  amounts put on their prepaid wristbands (the “Fyre Bands”). (Id. (citing Complaint ¶

  61).) Fyre Media then made transfers of Festival Funds to McFarland (“Festival to

  McFarland Transfers,” and together with the Festival to Media Transfers, the “Insider

  Fraudulent Transfers”). (Complaint, Ex. B.) The Festival to McFarland Transfers from

  January 1, 2017 to April 30, 2017 were not less than $10,993,267.51. (Motion ¶ 27

  (citing Complaint ¶ 62).)




                                               5
19-01340-mg     Doc 14     Filed 02/11/20 Entered 02/11/20 14:48:59            Main Document
                                        Pg 6 of 12



         The Trustee therefore seeks a declaration that the Festival Funds were and, to the

  extent that they have not been transferred by Fyre Media or McFarland, are the property

  of Fyre Festival. The Trustee argues that this relief should be granted because the

  Festival Funds—which were transferred to the Defendants via the Insider Fraudulent

  Transfers—were raised by investors in the Fyre Festival, lenders to the Fyre Festival,

  purchasers of tickets to the Festival, and purchasers of prepaid Fyre Bands. Therefore,

  the Trustee submits that Festival Funds were or are the property of Fyre Festival.

  (Motion ¶ 28.)

         Second, the Motion seeks entry of an order declaring that the Trustee should have

  the exclusive right to pursue the avoidance of any transfers of funds by the Defendants

  for the benefit of Fyre Festival’s bankruptcy estate. (Id. ¶ 33.) Some of the Festival

  Funds were used to pay vendors and service providers which provided legitimate and

  necessary services to the Fyre Festival. (Id. ¶ 29.) The Motion lists, however, many

  services that were paid for but never materialized––musical acts, food, and flights;

  models and influencers who promoted the Festival at significant cost without disclosing

  to the public that they were paid for promoting the Festival; and a production company

  that ultimately used the footage to produce a Netflix documentary. (Id. ¶ 30.) The

  Motion argues that these parties received Festival Funds at the unfair expense of Fyre

  Festival’s defrauded investors, creditors and ticketholders (the expenditures collectively,

  the “Festival Fraudulent Transfers”). (Id.) Further, McFarland commingled in his

  personal account his assets and the assets of Fyre Festival, Fyre Media and possibly other

  entities under his control. (Id. ¶ 31.) During the period where the Festival to McFarland

  Transfers were made, McFarland spent not less than $315,645.87 on personal expenses.




                                               6
19-01340-mg     Doc 14      Filed 02/11/20 Entered 02/11/20 14:48:59              Main Document
                                         Pg 7 of 12



  (Id.) Other Festival Funds were used to make “preferential transfers” to certain of Fyre

  Festival’s creditors, which the Trustee argues should be recovered for the benefit of all of

  the creditors of Fyre Festival (the “Festival Preferential Transfers”). (Id. ¶ 32.)

         The Trustee’s Proposed Order seeks a declaration that the Trustee has the

  exclusive right to pursue the recovery of Insider Fraudulent Transfers and Festival

  Preferential Transfers of the Festival Funds. (Id. ¶ 33.) The Trustee submits that such

  relief should be granted based upon, inter alia, the following:

        The Festival Funds are or were the property of Fyre Festival;

        McFarland controlled the financial affairs of both Fyre Festival and Fyre Media;

        McFarland never established separate financial accounts for Fyre Festival and

         used the financial accounts of Fyre Media for conducting the business of both

         Fyre Media and Fyre Festival (the “Fyre Entities”);

        McFarland deposited a majority of the Festival Funds into the financial accounts

         of Fyre Media;

        McFarland transferred at least $10,993,267.51 of the Festival Funds in the

         account of Fyre Media to his personal financial accounts;

        McFarland commingled the funds of the Fyre Entities and never maintained a

         separate accounting for each of the Fyre Entities;

        Certain of the Festival Funds disbursed from the accounts of Fyre Media and

         McFarland were used to make the Insider Fraudulent Transfers and Festival

         Preferential Transfers that the Trustee intends to pursue recovery of from the

         ultimate recipients for the benefit of creditors of Fyre Festival; and




                                                7
19-01340-mg       Doc 14      Filed 02/11/20 Entered 02/11/20 14:48:59                 Main Document
                                           Pg 8 of 12



         Had McFarland deposited and disbursed Festival Funds to and from financial

          accounts owned by Fyre Festival, then the Trustee would have the exclusive right

          to pursue the avoidance of the Insider Fraudulent Transfers and the Festival

          Preferential Transfers.

  (Motion ¶ 33 (citing Complaint ¶¶ 84–92).)

          Third, the Trustee seeks a judgment against both Defendants, jointly and

  severally, in the amount of $10,993,267.51, representing the Festival to McFarland

  Transfers, and against Fyre Media in the additional amount of $3,422,079.12,

  representing the difference between the total Insider Fraudulent Transfers and the

  Festival to McFarland Transfers, pursuant to sections 544(b), 548(a)(1)(A) and 550 of the

  Bankruptcy Code and section 276 of the New York Debtor and Creditor Law

  (“NYDCL”). (Motion ¶ 35.)

          Further, the Trustee also seeks an order entitling him to additional default

  judgments against Defendants on all claims in the Complaint that require additional

  evidentiary submissions to determine the amount of damages (the “Unliquidated

  Claims”).2 The Trustee states that he may seek a determination of the amount of the

  Unliquidated Claims upon a motion on notice to Defendants in the future to the extent

  that the judgment on the Liquidated Claims would be satisfied. (Motion at 3.)

                                    II.    LEGAL STANDARD

          This Court recently set forth the legal standard for an entry of a default judgment:

                  Rule 55 of the Federal Rules of Civil Procedure, made applicable to
                  this adversary proceeding by Bankruptcy Rule 7055, “provides a
                  ‘two-step process’ for the entry of a judgment against a party

  2
           The Unliquidated Claims include: Claim No. 3 (Attorneys’ Fees for Avoidance of Conveyance
  Made with Intent to Defraud – 11 U.S.C. § 544(b), and NYDCL § 276-a); and Claim No. 5 (Breach of
  Fiduciary Duties). (Motion at 3 n.4; Complaint.)


                                                    8
19-01340-mg        Doc 14    Filed 02/11/20 Entered 02/11/20 14:48:59                Main Document
                                          Pg 9 of 12



                   that fails to defend: first, the entry of a default, and second, the entry
                   of a default judgment.” City of New York v. Mickalis Pawn Shop,
                   LLC, 645 F.3d 114, 128 (2d Cir. 2011) (quoting New York v. Green,
                   420 F.3d 99, 104 (2d Cir. 2005)). “The first step, entry of a default,
                   formalizes a judicial recognition that a defendant has, through its
                   failure to defend the action, admitted liability to the
                   plaintiff.” Id. “The second step, entry of a default judgment,
                   converts the defendant’s admission of liability into a final
                   judgment.” Id.

                   A default generally is “an admission of all well-pleaded allegations
                   against the defaulting party.” D.H. Blair & Co. v. Gottdiener, 462
                   F.3d 95, 107 (2d Cir. 2006). However, “allegations in the complaint
                   with respect to the amount of the damages are not deemed
                   true.” Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151,
                   155 (2d Cir. 1999). Accordingly, the trial court “must . . . conduct
                   an inquiry in order to ascertain the amount of damages with
                   reasonable certainty.” Id. (citing Transatlantic Marine Claims
                   Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir.
                   1997)). Ascertaining damages involves two steps: (1) “determining
                   the proper rule for calculating damages on such a claim,” and (2)
                   “assessing plaintiff’s evidence supporting the damages to be
                   determined under this rule.” Credit Lyonnais, 183 F.3d at 155.

  Feltman v. Tri-State Emp. Serv., Inc. (In re TS Emp., Inc.), 602 B.R. 840, 844–45 (Bankr.

  S.D.N.Y. 2019).

          In Exec. Sounding Bd. Assoc. v. Advanced Mach. & Engineering Co. (In re Oldco

  M. Corp.), 484 B.R. 598, 600 (Bankr. S.D.N.Y. 2012), this Court entered a default

  judgment against a properly served defendant who failed to respond to the complaint,

  where the plaintiff filed (i) a proof of service of the summons and complaint on the

  defendant; (ii) a proof of service of a second summons and complaint on the defendant;

  (iii) a proof of service of the certificate of default on the defendant; and (iv) a proof of

  service of the motion for the entry of a default judgment and supporting declaration on

  the defendant.

          Although the Court’s opinion in Oldco M. Corp. predated the Supreme Court’s

  decision in Wellness Int’l Network, Ltd. v. Sharif, 575 U.S. 665 (2015), the Court’s


                                                   9
19-01340-mg     Doc 14     Filed 02/11/20 Entered 02/11/20 14:48:59             Main Document
                                       Pg 10 of 12



  reasoning underlying the opinion in Oldco M. Corp. remains sound in that bankruptcy

  judges may enter default judgments based on implied consent resulting from a

  defendant’s failure to respond to a summons and complaint. Other bankruptcy court

  decisions after Wellness have applied Oldco M. Corp. and concluded that bankruptcy

  judges may enter default judgments based on implied consent resulting from a

  defendant’s failure to respond to a summons and complaint. See, e.g., Reid v. Wolf (In re

  Wolf), 595 B.R. 735, 753 (Bankr. N.D. Ill. 2018); Campbell v. Carruthers (In re

  Campbell), 553 B.R. 448, 45253 (Bankr. M.D. Ala. 2016); Hopkins v. M & A Ventures,

  dba Hiwide Transp. Ltd. (In re Hoku Corp.), AP No. 15-08043-JDP, 2015 WL 8488949,

  at *12 (Bankr. D. Idaho Dec. 10, 2015).

                                     III.   DISCUSSION

         The Trustee is entitled to entry of a Default Judgment. The Complaint was

  properly served on Defendants and they failed to timely respond to the Complaint. All

  well-pleaded allegations in the Complaint are admitted and deemed to be true.

         With respect to the request for declaratory relief, the moving papers clearly

  establish that the Festival Funds, to the extent they were not transferred, were and are

  property of the Debtor’s estate. And, to the extent that they were transferred, the Trustee

  has the exclusive right to seek to recover Festival Funds that were transferred that may be

  recoverable as preferential or fraudulent transfers.

         The Trustee seeks to recover fraudulent transfers under sections 544(b),

  548(a)(1)(A) and 550 of the Bankruptcy Code and section 276 of the NYDCL. Section

  544(b)(1) of the Bankruptcy Code incorporates “applicable law,” and NYDCL applies in

  this adversary proceeding. 11 U.S.C. § 544(b)(1). The Complaint alleges that transfers



                                               10
19-01340-mg     Doc 14     Filed 02/11/20 Entered 02/11/20 14:48:59             Main Document
                                       Pg 11 of 12



  were made with the actual intent to hinder or delay present or future creditors of the

  Debtor within the meaning of section 276 of NYDCL. (See Complaint ¶¶ 51–57, 70–80.)

  “Liability for an actual fraudulent transfer under section 276 of the NYDCL is

  established if a transfer is made with intent to defraud on the part of the transferor. A

  default generally is an admission of all well-pleaded allegations against the defaulting

  party.” In re TS Emp., Inc., 602 B.R. at 845 (citing In re Sharp Int’l Corp., 403 F.3d 43,

  56 (2d Cir. 2005)) (some internal citations omitted). Here, the Defendants failed to

  respond to the well-pleaded allegations of actual fraudulent transfer under section 276 of

  the NYDCL. (See Motion ¶ 17.) This establishes the Defendants’ liability for actual

  fraudulent transfers under section 276 of NYDCL.

         The Motion also sets forth the proper damages rule. “To ascertain damages, the

  Court carries out the first step—‘determining the proper rule for calculating damages . . .

  .’ Credit Lyonnais, 183 F.3d at 155. After establishing the Defendants’ liability for an

  actual or constructive fraudulent transfer under sections 273 or 276 of NYDCL, the Court

  calculates the amount of damages by determining ‘the amount of monies wrongfully

  received by the various transferees.’” In re TS Emp., Inc., 602 B.R. at 846 (quoting Fed.

  Nat’l Mortg. Ass’n v. Olympia Mortg. Corp., No. 04-CV-4971 NG MDG, 2014 WL

  2594340, at *5 (E.D.N.Y. June 10, 2014)) (some internal citations omitted).

         “[T]he Court carries out the second step in ascertaining the damages by ‘assessing

  plaintiff’s evidence supporting the damages to be determined under this rule.’” In re TS

  Emp., Inc., 602 B.R. at 847 (quoting Credit Lyonnais, 183 F.3d at 155). “To determine

  the amount of damages recoverable from a transferee, courts may rely on financial

  records reflecting the amount of the transfers made to the transferee.” Id. at 846.




                                               11
19-01340-mg      Doc 14     Filed 02/11/20 Entered 02/11/20 14:48:59           Main Document
                                        Pg 12 of 12



           Here, the Trustee’s professionals reviewed the Defendants’ financial records,

  including bank statements and any other available information to determine the dates and

  amounts of fraudulent transfers the Defendants received. The Motion attests to the

  accuracy of the bank account information, and the transaction dates and amounts of funds

  transferred to Defendants as reflected in Exhibits A and B attached to the Complaint.

  (Motion ¶ 37 (citing Stevens Affidavit ¶ 19).) The Trustee has established by a

  preponderance of the evidence that Defendants Fyre Media and McFarland wrongly

  received transfers of $10,993,267.51, and that Defendant Fyre Media wrongfully received

  transfers of an additional amount of $3,422,079.12, the difference between the total

  Insider Fraudulent Transfers and the Festival to McFarland Transfers. (Motion ¶ 35.)

                                    IV.    CONCLUSION

           For the foregoing reasons, the Court grants the Trustee’s Motion. A separate

  Order Directing the Entry of a Default Judgment (in the form submitted by the Trustee’s

  counsel) shall be entered. Additionally, a separate Judgment By Default Against

  Defendants Fyre Media Inc. and William Z. McFarland shall be entered (again in the

  form submitted by the Trustee’s counsel), providing for joint and several liability of

  Defendants Fyre Media Inc. and William Z. McFarland in the amount of $10,993,267.51;

  and, additionally, for liability of Defendant Fyre Media Inc. in the amount of

  $3,422,079.12.

  Dated:     February 11, 2020
             New York, New York

                                                _____ Martin Glenn____________
                                                       MARTIN GLENN
                                                United States Bankruptcy Judge




                                               12
